AO 91 (Rev. 08/09) Criminal Complaint

UNITED STATES DISTRICT COURT

for the

Eastern District of Tennessee

 

United States of America )
V. )
) Case No. 3:20-M- O15 |
CARLOS HUMBERTO PAREDES
)
Defendant(s)
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

 

 

On or about the date(s) of _ April 21, 2020, April 27, 2020, May 6, 2020 _ in the county of Anderson in the
Eastern District of Tennessee , the defendant(s) violated:
Code Section Offense Description
18 § 922(¢)(1) Felon in possession of firearms and ammunition.

This criminal complaint is based on these facts:

Please see the affidavit of ATF Special Agent Matthew Ernst which is attached hereto and fully incorporated
herein.

@ Continued on the attached sheet. ;
Complainant's signature

Matthew Ernst, ATF Special Agent
Printed:name and title

Sworn to before me and signed in my presence.

Date: 05/08/2020 dune @ La). Eo

Judge’s signatwe Te

. —
City and state: Knox \\v { IN Debra C. Poplin, United States ots Judge
1

Printed name and title

Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Pageiof7 PagelD#: 3
3°90 -WS-1015

AFFIDAVIT
Comes now your Affiant, Special Agent Matthew Ernst of the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (ATF), first being duly sworn, now deposes and says:

1. I am a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (hereinafter “ATF”). As such, I am “an investigator or officer charged by the
Attorney General with the duty of enforcing any of the criminal, seizure, or forfeiture
provisions of the laws of the United States,” within the meaning of Section 3051(a) of
Title 18, United States Code; that is, an officer of the United states who is empowered by
law to conduct investigations of, execute warrants and to make arrests for offenses
against the United States and offenses enumerated in United States Code Title 18 and
Title 21. I have been employed with the ATF since January 2015, and have been
assigned to the Knoxville Field Office, under the Nashville Field Division. I completed
Criminal Investigative Training and Special Agent Basic Training at the Federal Law
Enforcement Training Center. I have received training on in connection with, and
conducted investigations of violations of the National Firearms Act, Gun Control Act,
and Title 18, United States Code, Sections 922(g), 924(c) and others. I have also
received training and conducted investigations involving illicit drugs and the distribution
of illicit drugs in violation of Title 21, United States Code, Sections 841, 843, 846 and
others. As a result of those investigations and prosecutions, I have become familiar with
the various tendencies and techniques utilized by individuals unlawfully in possession of
firearms and ammunition as well as individuals unlawfully engaging in narcotics

trafficking.

1
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page 2of7 PagelD #: 4
The statements in this Affidavit are either known personally, or have been told to me
directly by law enforcement officers with the 7" Drug and Violent Crime Task Force
(DVCTF).
2. Since this Affidavit is being submitted for the limited purpose of securing an arrest
warrant for CARLOS HUMBERTO PAREDES (“PAREDES”), your Affiant has not
included each and every fact known concerning this investigation. Your Affiant has set
forth only the facts that are necessary to establish probable cause:

On April 21, 2020, at approximately 6:40 p.m., Agents with the DVCTF responded
a shots fired call at a property located at 133 Yarnell Road, Clinton, Anderson County,
Tennessee, which your Affiant knows is located in the Eastern District of Tennessee. A
Clinton Police Department (CPD) K-9 Officer also responded to the call. After
‘paraphernalia, scales, baggies and suspected narcotics were found in a container just
outside of two vehicles parked at that address, the K-9 was deployed and alerted on both
vehicles. During the search of one of the vehicles, the red mustang, Agents and Officers
found loaded AR style magazines (loaded with .223 ammunition), digital scale, small
baggies, assorted ammunition and suspected Fentanyl patches.
5, During the investigation, Agents found that PAREDES was on state probation.
PAREDES waived his Miranda rights and was interviewed. PAREDES admitted to being
a previously convicted felon. PAREDES also admitted that he had a firearm that he hid
inside the residence. PAREDES admitted that before hiding the firearm that he unloaded it
and put the round of ammunition that was in the chamber in the driver’s seat of the red

mustang. PAREDES also admitted to shooting the firearm earlier in the day. The firearm

2
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page 3of7 PagelD#:5
recovered from PAREDES is described as: a .223 caliber Ruger rifle bearing serial number
857-06228.

4. On April 27, 2020, at approximately 10:45 p.m., CPD Officers responded to a
disturbance call at the property located at 133 Yarnell Road, Clinton, Anderson County,
Tennessee. CPD Officers made contact with PAREDES who was sitting in the red Ford
Mustang (same vehicle involved in the incident on April 21, 2020). PAREDES had a
female with him in the vehicle. While the CPD Officer was talking to PAREDES, he
smelled marijuana coming from the vehicle. When the Officer asked PAREDES to step
out of the vehicle, he heard a metal on metal sound when PAREDES bent over before
exiting the driver’s seat. The Officer asked PAREDES if there was a firearm in the vehicle
and PAREDES replied that there might be under the driver’s seat. Officers then recovered
an unloaded firearm from under the driver’s seat of the vehicle. The firearm recovered is
described as: a .45 caliber Springfield Armory pistol bearing serial number US748863.

5. Due to the odor of marijuana coming from the vehicle, PAREDES and his female
passenger were asked if there were any drugs in the vehicle. The female admitted to having
a marijuana joint which she gave to the Officer. The vehicle was searched and the Officer
found a blue and black lunch box that contained approximately 72 grams of suspected
marijuana, approximately 281 doses of suspected xanax, approximately 22.47 grams of
suspected methamphetamine, small baggies, a digital scale, and two prescription bottles
labeled to PAREDES. Two boxes of .223 caliber ammunition were also found in the
vehicle.

6. Agents with the DVCTF arrived on scene to assist in the investigation. PAREDES

waived his Miranda Rights and was interviewed. PAREDES stated that the owner of the

3
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page 4of7 PagelD#: 6
vehicle told him there was a firearm in the vehicle and he did not know about the narcotics
inside. DVCTF Agents interviewed the owner of the vehicle. The vehicle owner stated that
PAREDES was in the process of buying the vehicle and that PAREDES has had the vehicle
since April 10, 2020. The vehicle owner also stated that the vehicle was cleaned before he
gave it to PAREDES and he, the vehicle owner, had no property in the vehicle.

7. On May 6, 2020, at approximately 11:08 p.m., Oak Ridge Police Department
(ORPD) Officers were notified of a stolen vehicle. ORPD Officers observed the stolen
vehicle at 417 South Illinois Road, Oak Ridge, Anderson County, Tennessee, which your
Affiant knows is located in the Eastern District of Tennessee. A male occupant of the stolen
vehicle was talking to an occupant of a red Ford Mustang, later identified as PAREDES.
The two vehicles were parked next to each other. The Mustang was the same vehicle from
the prior involvements with PAREDES on April 21, 2020 and April 27, 2020.

8. During the investigation of the stolen vehicle, suspected narcotics were found on
the suspect. Due to the behavior of the suspect and PAREDES, a narcotics K-9 was
deployed. While sniffing the exterior of PAREDES’ vehicle, the K-9 alerted to the odor of
narcotics. Officers searched the vehicle and found approximately 3.2 ounces of suspected
crystal methamphetamine, approximately 49 xanax bars, 44 suspected MDMA pills,
approximately 5 grams of suspected marijuana, digital scales and PAREDES’ driver’s
license in a metal box. Officers also found a firearm in the truck of the vehicle. The firearm
recovered is described as a .38 caliber ROHM revolver bearing serial number 124446.

9. Agents with the DVCTF assisted in the investigation. PAREDES waived his
Miranda Rights and was interviewed. PAREDES admitted that he sold methamphetamine

to the suspect in the stolen vehicle. When asked about the firearm, PAREDES stated that

4
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page5of7 PagelD#: 7
he forgot that the firearm was in his bag. During the interview, PAREDES told the Agent
that he knew he was prohibited from possessing firearms since 2015 when he was
convicted of his first Domestic Assault charge. PAREDES also admitted that the narcotics
in the vehicle were his.

10. Special Agent Kristin Pyle of the Bureau of Alcohol, Tobacco, Firearms and
Explosives examined photographs of all three firearms and made an interstate nexus
determination. SA Pyle found that all of the firearms recovered from PAREDES on April
21, 2020, April 27, 2020 and May 6, 2020 had moved in or affected interstate or foreign
commerce. SA Pyle also determined that all three firearms were designed to or may readily
be converted to expel a projectile by the action of an explosive.

11. Your Affiant has reviewed PAREDES criminal history and verified PAREDES’
prior felony conviction for: Schedule VI Drugs: MFG, DEL, SELL, POSS, Knox County
Criminal Court, Tennessee, Case number 117084, and sentenced on his conviction on or
about February 10, 2020. Your Affiant has also verified PAREDES’ prior misdemeanor
convictions for: Domestic Assault 2"! Offense, Knox County Court, Tennessee, Case
number 1167216, and sentenced on his conviction on or about November 3, 2016; and
Domestic Violence, Knox County Court, Tennessee, Case number 1128591, and sentenced
on his conviction on or about November 16, 2015. These misdemeanors of domestic
assault and domestic violence would also make PAREDES prohibited from possession of
firearms.

12. Based upon the above information, your Affiant has probable cause to believe that

Carlos PAREDES committed the offense of being a felon in possession of a firearm, on or

5
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page 6of7 PagelD#: 8
about April 21, 2020, April 27, 2020 and May 6, 2020 in violation of 18 U.S.C. §

922(g)(1).

The foregoing facts are true to the best of your Affiant’s knowledge and belief.

Hdl, Z—

Matthew Ernst
ATF Special Agent

Further your Affiant sayeth naught.

 

Subscribed and sworn to before me, this 8th day of May, 2020.

tno. CIR

Honorable Debra C. Poplin J in
Magistrate Judge
United States District Court’

 

6
Case 3:20-mj-01075-DCP Document 3 Filed 05/08/20 Page 7of7 PagelD#: 9
